UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6981


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN DARNELL FOWLKES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00244-CCB-5)


Submitted:   September 25, 2012           Decided:   October 11, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Darnell Fowlkes, Appellant Pro Se. Michael Clayton Hanlon,
Assistant United States Attorney, Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sean     Darnell       Fowlkes       appeals    the     district       court’s

order denying his motions for reconsideration and to alter or

amend the denial of his request for grand jury materials.                               We

have   reviewed     the     record        and    find      no    reversible       error.

Accordingly,   we       affirm.      See    Pittsburgh          Plate    Glass    Co.   v.

United States, 360 U.S. 395, 399-400 (1959); In re Grand Jury

Proceedings,      800    F.2d     1293,     1298-99       (4th    Cir.    1986).        We

dispense   with     oral     argument       because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2